Citation Nr: 0826073	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected bilateral sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from May 1974 until November 
1977.  The record indicates that he had 15 years of prior 
active service.  

The veteran was initially service-connected for his bilateral 
hearing loss in a May 2006 RO rating decision.  In that 
decision, the RO also service-connected the veteran for 
ankylosis of his right thumb, at 20 percent.  

While the veteran initially appealed the RO's rating decision 
for his right thumb in his Notice of Disagreement, the 
veteran later did not include that issue in his Substantive 
Appeal.  Hence, the issue is not before the Board for the 
purpose of appellate review.  



FINDING OF FACT

The service-connected bilateral sensorineural hearing loss is 
not shown to be manifested by worse that Level VII hearing 
acuity in the right ear and by worse than a Level III hearing 
acuity on the left.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, including Diagnostic 
Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In February 2006, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was informed in a VA letter 
dated in May 2006 about relevant information on disability 
ratings and effective dates in the event that his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

While the Board notes that this notification was after the 
initial RO denial in May 2006, the veteran's claim was 
readjudicated in a Statement of the Case in December 2006 
which cured the notice deficiencies as related to 
Dingess/Hartman.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  Therefore, while the veteran was 
not given notification that was in compliance with Vazquez-
Flores, the lack of such notice is non-prejudicial in this 
case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of June 2007.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  


Schedular Criteria

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2007).  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1993).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  


Analysis

Initially, the Board notes that the veteran is currently 
assigned a 20 percent evaluation for his service-connected 
bilateral hearing loss.  

Given the testing results, the Board further notes that the 
veteran's does demonstrate a pure tone threshold of 55 
decibels or more in all four frequencies in the right ear, 
and therefore, meets the criteria for "unusual patterns of 
hearing impairment" for that ear under 38 C.F.R. § 4.86.  

However, the results on the left do not demonstrate an 
exceptional pattern of hearing loss, and therefore the left 
ear is not entitled to the use of Table VIa.  See 38 C.F.R. § 
4.86.

Therefore, the Board will take the higher impairment rating 
that results from the use of both Table VI and Table VIa, 
when determining the Roman numeral for the veteran's right 
ear.  See 38 C.F.R. § 4.86(a).  

The veteran had audiological evaluations in April 2006 and 
June 2007.  In the audiological evaluation conducted in April 
2006, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
NA
65
75
75
100
79
LEFT
NA
35
40
50
65
48

Speech audiometry testing revealed speech recognition ability 
of 64 percent in the right ear and 78 percent in the left 
ear.  

Given these results, the Roman numerals assigned for the 
veteran's left ear for purposes of evaluation in Table VII is 
Level III.  See 38 C.F.R. § 4.85, Table VI.  The veteran's 
results yielded a Roman numeral of Level VII using Table VIa, 
and Level VII using Table VI.  See 38 C.F.R. § 4.85, Tables 
VI and VIa (2007).  Therefore, the Roman numeral assigned for 
the veteran's right ear for purposes of evaluation in Table 
VII is Level VII.  See 38 C.F.R. § 4.86.  

Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a 20 percent evaluation for hearing loss 
under Diagnostic Code 6100.  

The veteran had a VA audiological examination done in June 
2007.  The results of the evaluation, pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
NA
65
80
90
95
83
LEFT
NA
40
55
65
65
56

Speech audiometry testing revealed speech recognition ability 
of 78 percent in the right ear and 86 percent in the left 
ear.  

Given these results, the Roman numerals assigned for the 
veteran's left ear for purposes of evaluation in Table VII is 
Level II.  See 38 C.F.R. § 4.85, Table VI.  The veteran's 
results yielded a Roman numeral of Level VII using Table VIa, 
and Level V using Table VI.  See 38 C.F.R. § 4.85, Tables VI 
and VIa (2007).  Therefore, the Roman numeral assigned for 
the veteran's right ear for purposes of evaluation in Table 
VII is Level VII.  See 38 C.F.R. § 4.86.  

Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a 10 percent evaluation for hearing loss 
under Diagnostic Code 6100.  

Hence, the Board finds that the service-connected hearing 
loss does not warrant an initial evaluation in excess of 20 
percent on this record.  See 38 C.F.R. §§ 3.159, 4.7 (2007).  



ORDER

An initial evaluation in excess of 20 percent for bilateral 
sensorineural hearing loss is denied.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


